DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This office action is in response to amendments filed on 05/16/2022.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1-2, 5-9, 12-16, and 19-20  is/are rejected under 35 U.S.C. 103 as being unpatentable over Ballone et al. (US Pub. No. 2013/0102377 A1 hereinafter referred to as Ballone) in view of Fujisawa et al. (US Pub. No. 2017/0200345 A1 hereinafter referred to as Fujisawa) and Cong (US Pub. No. 2019/0051114 A1).
As per claims 1, 8, and 15, Ballone teaches a gaming device, method, and non-transitory computer-readable medium for maintaining a return-to-player percentage, the gaming device (abstract and Fig. 1A) comprising: a display (Fig. 1A, item 16); and a game controller comprising a processor (Fig. 2A, item 220) and a memory (Fig. 2A, item 240) storing i) a plurality of reel strips (paragraph [0017] game includes a first reel strip and a second reel strip) including a) a first set of reel strips comprising a qualifier symbol (paragraphs [0017] and [0088]-[0089] the first reel strip comprises a first plurality of symbol and an “activator” symbol which causes replacement of at least one symbol of the first quantity with symbols selected from the second reel strip) and b) a second set of reel strips, each of the second set of reel strips comprising one or more defined symbols (paragraphs [0017] and [0088]-[0089] the first reel strip comprises a first plurality of symbol and an “activator” symbol which causes replacement of at least one symbol of the first quantity with symbols selected from the second reel strip), and ii) instructions, which, when executed, cause the processor to: select a first plurality of symbols from the first set of reel strips for a plurality of columns of symbol positions based on one or more random numbers (paragraph [0088] position numbers are randomly selected and therefore this would be a random number generator) generated by a random number generator (paragraphs [0017] and [0088]-[0089] the first reel strip comprises a first plurality of symbol and an “activator” symbol which causes replacement of at least one symbol of the first quantity with symbols selected from the second reel strip); select a second plurality of symbols from the second set of reel strips configured with the return-to-player percentage (paragraphs [0088]-[0089] see reel sets which the mathematical sets used to determine symbol and therefore control payout) for at least one subset of the plurality of columns of symbol positions based on the random number generator (paragraphs [0017] and [0088]-[0089] the first reel strip comprises a first plurality of symbol and an “activator” symbol which causes replacement of at least one symbol of the first quantity with symbols selected from the second reel strip); control the display to display the first plurality of symbols selected for the first set of reel strips at the plurality of columns of symbol positions and the second plurality of symbols selected for the second set of reel strips, including displaying, at each symbol position for which at least one defined symbol is selected, the at least one defined symbol in conjunction with a respective symbol selected for a respective symbol position from the first set of reel strips (paragraphs [0017] and [0088]-[0089] and claim 1 the first reel strip comprises a first plurality of symbol and an “activator” symbol which causes replacement of at least one symbol of the first quantity with symbols selected from the second reel strip); upon the first plurality of symbols selected from the first set of reel strips including the qualifier symbol, randomly select one of a plurality of different symbol replacements based on the random number generator to control the return-to-player percentage (paragraphs [0088]-[0089] see reel sets which the mathematical sets used to determine symbol and therefore control payout), and determine, using the one of the plurality of different symbol replacements randomly selected, a replacement symbol for the at least one defined symbol based on the random number generator (paragraph [0088]-[0089] symbols from the second set are either set during the first random selection or a new random selection occurs and paragraph [0092] wherein the symbols replaced are determined randomly via the random occurrence of a special symbol); animate an (paragraph [0089] see flip) incorporation of the replacement symbol into the first plurality of symbols (paragraphs [0017] and [0088]-[0089] new outcome); and evaluate the first plurality of symbols with the replacement symbol for one or more winning symbol combinations (paragraph [0089] new wins are determined).   Ballone does not teach a game comprising a plurality of weighted tables, each having a plurality of replacement mechanisms and configure the second set of reel strips to include a plurality of background patterns of defined symbols, the plurality of background patterns of defined symbols controlling the return-to-player percentage based on the plurality of weighted tables and wherein a first plurality of symbols being overlaid the second symbols of the second plurality of symbols.  However, Fujisawa teaches a gaming device comprising a slot game (abstract) wherein reel sets are randomly, via a weight table (Fig. 1, 11, and 13 and paragraph [0063]), configured with different weights and probabilities during play of the game (abstract and Fig. 11) wherein individual games have potentially different payout rates (paragraph [0231]) and Cong teaches a gaming system (Fig. 2) comprising a randomly determined foreground symbol and a randomly determined background for the symbol position (abstract, Fig. 4, item 204 and Figs. 5-7, and paragraphs [0008], [0086], and [0090]-[0091]) wherein the foreground image is overlaid over the background (Figs. 5-7, item 310) and the background further controls a payout via producing unique outcomes (Fig. 4, items 206 and 208 and paragraph [0087]).  Hence, it would have been obvious to one of ordinary skill in the art at the time of filing to have combined the teachings of Ballone with Fujisawa and Cong, since Ballone is modifiable to include additional random configuration of the reel sets thereby further varying game play from one game to another thereby insuring that players are provided a more unique experience during each play and to include the use of randomly generated background images on the reels, see Cong, thereby allowing for the same number of symbol positions to have more potential random outcomes including the excitement of a player earning a bonus feature based on the random outcome thereby encourage further play (paragraph [0006] of Cong).
As per claims 2, 9, and 16, Ballone teaches a gaming device, method, and medium wherein the one of the plurality of replacement mechanisms comprises a first symbol replacement mechanism, and wherein the instructions, when executed, further cause the processor to randomly select the replacement symbol from a first column of the plurality of columns of symbol positions based on the first symbol replacement mechanism (paragraphs [0017] and [0088]-[0089] replacement occurs for the game which, depending on outcome, would include the first column).  Ballone does not teach a first weighted table.  However, Fujisawa teaches a gaming device comprising a slot game (abstract) wherein reel sets are randomly, via a weight table (Fig. 1, 11, and 13 and paragraph [0063]), configured with different weights and probabilities during play of the game (abstract and Fig. 11).  Hence, it would have been obvious to one of ordinary skill in the art at the time of filing to have combined the teachings of Ballone with Fujisawa and Cong, since Ballone is modifiable to include additional random configuration of the reel sets thereby further varying game play from one game to another thereby insuring that players are provided a more unique experience during each play.
As per claim 5, 12, and 19, Ballone does not teach a gaming device, method, or medium wherein the plurality of replacement mechanisms have different relative probabilities of being selected.  However, Fujisawa teaches a gaming device comprising a slot game (abstract) wherein reel sets are randomly, via a weight table (Fig. 1, 11, and 13 and paragraph [0063]), configured with different weights and probabilities during play of the game (abstract and Fig. 11).  Hence, it would have been obvious to one of ordinary skill in the art at the time of filing to have combined the teachings of Ballone with Fujisawa and Cong, since Ballone is modifiable to include additional random configuration of the reel sets thereby further varying game play from one game to another thereby insuring that players are provided a more unique experience during each play including regarding the random generation of replacement features which are controlled via a random process and whose generation effect the overall payout of the game.
	As per claims 6, 13, and 20, Ballone does not teach a gaming device, method, or medium wherein the instructions, when executed, further cause the processor to randomly determine the first weighted table from the plurality of weighted tables to apply to selecting the one of the plurality of replacement mechanisms.  However, Fujisawa teaches a gaming device comprising a slot game (abstract) wherein reel sets are randomly, via a weight table (Fig. 1, 11, and 13 and paragraph [0063]), configured with different weights and probabilities during play of the game (abstract and Fig. 11).  Hence, it would have been obvious to one of ordinary skill in the art at the time of filing to have combined the teachings of Ballone with Fujisawa and Cong, since Ballone is modifiable to include additional random configuration of the reel sets thereby further varying game play from one game to another thereby insuring that players are provided a more unique experience during each play.
As per claims 7 and 14, Ballone teaches a gaming device and method wherein the instructions, when executed, further cause the processor to animate (paragraph [0089] see flip) a replacement of the qualifier symbol with the replacement symbol (paragraphs [0088] and [0092] continues replacement until the activator symbol is no longer present).
Claims 3-4, 10-11, and 17-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ballone et al. (US Pub. No. 2013/0102377 A1 hereinafter referred to as Ballone), Fujisawa et al. (US Pub. No. 2017/0200345 A1 hereinafter referred to as Fujisawa), and Cong (US Pub. No. 2019/0051114 A1) in view of Aoki (US Pub. No. 2011/0244942 A1).
As per claim 3, 10, and 17, Ballone does not teach a gaming device, method, or medium wherein the one of the plurality of replacement mechanism in the first weighted table comprise a second symbol replacement mechanism, and wherein the instructions, when executed, further cause the processor to select a wild symbol as the replacement symbol based on second symbol replacement mechanism.  However, Fujisawa teaches a gaming device comprising a slot game (abstract) wherein reel sets are randomly, via a weight table (Fig. 1, 11, and 13 and paragraph [0063]), configured with different weights and probabilities during play of the game (abstract and Fig. 11) and Aoki teaches a slot game (abstract) comprising replacing a symbol with a wild symbol which includes a multiplier feature (paragraph [0078]).  Hence, it would have been obvious to one of ordinary skill in the art at the time of filing to have combined the teachings of Ballone with Aoki, since Ballone is modifiable to include wild symbols, including multipliers, in order to present to a player the chance of better outcomes which raises their excitement to having the replacement occur since they’ll perceive a better chance for an award and to include additional random configuration of the reel sets thereby further varying game play from one game to another thereby insuring that players are provided a more unique experience during each play.
	As per claim 4, 11, and 18, Ballone does not teach a gaming device, method, or medium wherein the one of the plurality of replacement mechanisms in the first weighted table comprise a third symbol replacement mechanism, and wherein the instructions, when executed, further cause the processor to select a wild symbol as the replacement symbol and a multiplier to apply to evaluating the first plurality of symbols that have been updated based on the third symbol replacement mechanism.  However, Fujisawa teaches a gaming device comprising a slot game (abstract) wherein reel sets are randomly, via a weight table (Fig. 1, 11, and 13 and paragraph [0063]), configured with different weights and probabilities during play of the game (abstract and Fig. 11) and Aoki teaches a slot game (abstract) comprising replacing a symbol with a wild symbol which includes a multiplier feature (paragraph [0078]).  Hence, it would have been obvious to one of ordinary skill in the art at the time of filing to have combined the teachings of Ballone with Aoki, since Ballone is modifiable to include wild symbols, including multipliers, in order to present to a player the chance of better outcomes which raises their excitement to having the replacement occur since they’ll perceive a better chance for an award and to include additional random configuration of the reel sets thereby further varying game play from one game to another thereby insuring that players are provided a more unique experience during each play.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.  See newly cited prior art Cong regarding background symbol use.
As per the prior 101 rejection examiner agrees with the inclusion of features as overcoming the prior identified exemptions.  Specifically all features combined with the background images as reels sets and foreground images as reel sets being animated into incorporating each other as part of the replacement feature.  The inclusion of all the features goes beyond a mental process and provides a practical application beyond the identified financial obligation exemption.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Kisenwether et al. (US Pub. No. 2017/0061744 A1) teaches a gaming machine including regulations regarding the use of changing a reel appearance to indicate a change of play. "Ontario 2.1.9—“Any games which change the conditions of play during game play (e.g. number of decks in card games, reels in a slot game) must alert the player of the change. In the case of a reel game where reel strip weightings are changed due to different wagering options being selected or during free or bonus spins, the gaming equipment must clearly state in the help screens that different reels are used for the particular game states and/or wagering options; and: alter the appearance of the reels (i.e. change the appearance of the symbol, change the background color of the reel strip); or display on the game screen that reels have changed, and/or different reels are in play.” Because the theoretical payback percentage is fixed at configuration, the conditions of play are not being changed during game play. Further, the percentage variant is independent of wagering option. Thus, the appearance of the reels should not need to be altered during gameplay, nor does any display need to indicate that different reels are in play as the game transitions between percentage variants."
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN L MYHR whose telephone number is (571)270-7847. The examiner can normally be reached 10AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dmitry Suhol can be reached on (571) 272-4430. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JUSTIN L MYHR/Primary Examiner, Art Unit 3715                                                                                                                                                                                                        7/15/2022